Citation Nr: 9929456	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  97-28 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
claimed as secondary to exposure to Agent Orange or other 
herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1969 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied a claim by the veteran seeking 
entitlement to service connection for peripheral neuropathy, 
secondary to Agent Orange exposure.


REMAND

The veteran contends, in essence, that he is entitled to 
service connection for peripheral neuropathy, secondary to 
exposure to Agent Orange or other herbicides.  Specifically, 
he asserts that he was exposed to Agent Orange during 
service, that he currently has peripheral neuropathy, and 
that said condition resulted from the Agent Orange exposure.

After careful review of the record, the Board finds that this 
case is not yet ready for appellate review.

Specifically, the Board finds that, in his July 1997 
Substantive Appeal, VA Form 9, the veteran requested a 
personal hearing before a member of the Board at the RO 
("Travel Board").  Such a hearing was initially scheduled 
for February 23, 1999.  However, the veteran was first 
informed of the time, place, and date of that hearing in a 
letter from the RO, dated February 22, 1999.  In response, he 
submitted a statement that he did not have time to make 
arrangements to attend the February 1999 personal hearing, 
that he wished for a rescheduling of the hearing, and that he 
wished to be notified of the hearing at a new address, namely 
"325 E. Imperial Circle, Warner Robins, GA  31093."

In response to the veteran's statement, the RO rescheduled a 
Travel Board hearing for April 12, 1999.  The veteran was 
sent notification of the time, place, and date of said 
hearing through a March 12, 1999, letter from the RO.  
Although the veteran failed to report for that hearing, the 
Board finds that the March 1999 letter was sent to the wrong 
address.  While the number and street were correct, the RO 
used the wrong city and zip code.  Therefore, the Board is 
not convinced that the veteran received timely notification 
of the April 1999 Travel Board hearing.

The pertinent law states that each veteran is entitled to a 
personal hearing if he or she so chooses.  38 C.F.R. 
§ 20.700(a)  (1998).  The Board acknowledges that the veteran 
has the duty to inform the VA of changes in address and that, 
in general, the RO's only duty is to mail its correspondences 
to the veteran's last known address of record.  See e.g. 
38 C.F.R. § 19.30(a)  (1998).  However, in this case, the 
RO's notification of Travel Board hearing was not sent to the 
veteran's last known address.  

In light of the above, the veteran should also be given 
another opportunity to appear at a Travel Board hearing.  
Notification of a scheduled hearing should be sent to his 
last known address.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
development:

The RO should contact the veteran at his 
most recent known address, 325 E. 
Imperial Circle, Warner Robins, GA  
31093, (unless otherwise provided), and 
provide him notice of the opportunity to 
appear at a personal hearing before a 
member of the Board at the RO.  If 
desired, said hearing should be scheduled 
and the veteran provided adequate notice 
of its time, place, and date.  If held, a 
copy of the transcript of said hearing is 
to be made part of the claims folder.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The purpose of this REMAND is to 
insure compliance with the veteran's due process rights.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  No action is required of the veteran until he receives 
further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



